In a claim, inter alia, to recover damages for breach of a lease, claimants appeal from a judgment of the Court of Claims (Rossetti, J.), dated June 22, 1984, which dismissed the claim after trial for lack of jurisdiction.
*636Judgment reversed, on the law, with costs, and matter remitted to the Court of Claims for a new determination on the merits of claimants’ assertions.
The agreements in question and the underlying negotiations clearly set forth that the State was acting by and through an agent, the Facilities Development Corp. The claim, which is based on contract, was therefore properly brought against the State, and the Court of Claims has exclusive jurisdiction over such a claim (see, Court of Claims Act §§ 8, 9 [2]). Gibbons, J. P., Brown, Weinstein and Lawrence, JJ., concur.